Citation Nr: 0412070
Decision Date: 01/14/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-01 160	)	DATE JAN 14 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for heart disease. 

2.  Entitlement to service connection for residuals of a chest injury. 



REPRESENTATION

Appellant represented by:	Thomas Simon 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1940 to March 1941.

This case was previously before the Board of Veterans Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama.  A February 22, 2002, Board decision found that new and material evidence had not been submitted to reopen a claim for service connection for heart disease and denied the veterans claim for entitlement to service connection for residuals of a chest injury.  

ORDER TO VACATE

An appellate decision may be vacated by the Board at any time upon request of an appellant or his or her representative, or on the Boards own motion, on the grounds of denial of due process.  38 C.F.R. § 20.904(a).  A videoconference hearing was scheduled before a member of the Board in August 2001 at the Montgomery, Alabama regional office, but the veteran did not appear.  However, the veteran was not afforded the 30-day advance notice of the hearing and he did not waive such notice.  As such, the Board now orders that the February 22, 2002, Board decision is VACATED due to a denial of due process of the veterans right to a personal hearing before the individual who will adjudicate his claim.  



	                        ____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
Citation Nr: 0201793	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

2. Entitlement to service connection for residuals of a chest 
injury.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1940 to March 1941.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was before the Board on two previous occasions.  In 
October 1987, the Board denied service connection for a 
cardiovascular disorder and entitlement to an increased 
(compensable) evaluation for pleurisy.  In September 1993, 
the Board denied service connection for COPD with emphysema 
and bronchitis and entitlement to an increased (compensable) 
evaluation for pleurisy.

A videoconference hearing was scheduled for August 2001, but 
the veteran failed to report.

The Board is undertaking additional development with regard 
to the issue of an increased (compensable) evaluation for 
service-connected pleurisy pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In October 1987, the Board denied the veteran's attempt 
to reopen his claim for service connection for 
arteriosclerotic heart disease.

2.  The evidence of record, obtained since the Board's 1987 
decision, is either cumulative of evidence that has already 
been considered in the prior adjudication or does not bear 
directly and substantially upon the specific matter under 
consideration; it is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no medical evidence of a chest injury in service 
or of any current residuals of a chest injury.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board decision of October 
1987 is not new and material and the claim for service 
connection for arteriosclerotic heart disease may not be 
reopened. 38 U.S.C.A. § 5108 (West Supp. 2001); 38 C.F.R. § 
3.156(a) (2001).

2.  Service connection for residuals of a chest injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arteriosclerotic heart disease.  In October 1987, the Board 
denied service connection for a cardiovascular disorder.  At 
that time, the Board considered records that included the 
veteran's service medical records, a 1942 VA examination, 
hospital records dated in 1945, and subsequent VA records 
dating to the 1980s.  The service medical records showed that 
the veteran had experienced chest pain and other symptoms 
that were attributed to myocarditis and angina pectoris, and 
due to which he was discharged from service.  VA granted 
service connection for this disorder.  However, in 1942 and 
1945, medical reports showed no cardiac problems.  The Board 
noted that in April 1946, the RO changed the diagnosis from 
that previously characterized as myocarditis and angina 
pectoris to the disability characterized as chronic pleurisy, 
evaluated as noncompensable.  It also was noted that for many 
decades following service, no cardiovascular disorder was 
manifested or diagnosed until a period of hospitalization in 
1985, when an electrocardiogram revealed findings indicative 
of an old myocardial infarction.  The Board concluded that 
any cardiovascular disorder the veteran may have was not 
related to his period of active duty.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The basis upon which the Board denied service connection in 
1987, or the specific matter under consideration, was that 
there was no nexus indicated between the symptoms shown 
during service in 1940 and 1941, eventually diagnosed as 
pleurisy, and the cardiovascular disorder shown in 1985.  
Evidence added to the file since the Board last addressed 
this issue in 1987, includes the veteran's written 
statements; a Montgomery VAMC hospital summary, dated from 
February 1987 to March 1987; an April 1987 VA examination; 
statements from H.G.MacG., M.D., F.D.H., M.D., and G.L., 
M.D.; treatment records from Montgomery Cardiovascular 
Associates, dated from October 1998 to November 1998; and 
outpatient treatment records from the Montgomery VAMC, dating 
from November 1986 to March 1991.  The veteran's statements, 
to the extent they relate to the current appeal, simply 
reiterate his contention that he developed arteriosclerotic 
heart disease during service.  The majority of the medical 
records do not make any reference to the veteran's disorder, 
and those that do, show a current cardiovascular disorder, 
dating from the 1980s.  The records from Montgomery 
Cardiovascular Associates in 1998 show findings of 
hypertension and a heart murmur.  There are no medical 
reports that link the veteran's current cardio-related 
complaints to his military service.

Because the veteran's statements essentially only set forth 
the same contentions that have been made since the claim was 
originally submitted, i.e., that he developed a 
cardiovascular disorder during service, they are merely 
cumulative and, as such, these may not be considered new 
evidence for purposes of reopening the veteran's claim.

Similarly, most of the medical evidence submitted in 
connection with the veteran's current claim reflects 
treatment for medical problems unrelated to a cardiovascular 
disorder, and to the extent that any record addresses this 
disability, it simply shows that such impairment currently 
exists.  No medical or other objective evidence of record 
relates the onset of a cardiovascular problem to the time of 
his military service.

In sum, the evidence added to the file, after the Board's 
1987 decision denying the veteran's claim for service 
connection is either cumulative of evidence that has already 
been considered in the prior final adjudication or does not 
bear directly and substantially upon the specific matter 
under consideration.  It is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In reaching this decision the Board notes that VA may be 
obligated under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 
2001) to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  The 
Board finds, however, that this obligation was fulfilled in 
this case.  Throughout the long history of the veteran's 
claim, he has been provided with medical examinations, and 
private and VA records have been obtained.  The RO has 
furnished the veteran the law and regulations regarding what 
constitutes new and material evidence and he has been advised 
as to the basis upon which the claim was previously denied.  
Specifically, the June 2000 rating decision and the July 2000 
statement of the case clearly indicate that to reopen the 
claim, a link or causal relationship between a current 
disorder and service must be established.  Moreover, the 
evidence received since the veteran's claim was last denied, 
as summarized above, is not shown to be material to reopen 
that claim.  Therefore, no useful purpose would be served by 
returning this case to the RO for its consideration of the 
implication of VCAA.  [The Board notes that, for claims filed 
on and after August 29, 2001, new and material evidence is 
defined as set out at 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Because the 
instant matter before the Board stems from an appeal of a 
June 2000 rating decision which found no new and material 
evidence to reopen the claim, the pre-August 2001 definition 
of new and material evidence must be used.]

II.  Entitlement to service connection for residuals of a 
chest injury.

Background.  The veteran has indicated that he was struck in 
the chest by a log while on work detail during service in 
1941, crushing his chest and causing him to be knocked 
unconscious.  He has stated that he was then rushed to the 
hospital in McDill Field in Tampa, Florida, where he was 
treated for an injury to the chest from February to June 
1941.  Service medical records reflect that the veteran was 
treated at McDill from January 1941 until discharge from 
service, but not for an injury to the chest.  Rather, the 
veteran was treated for chest pain attributed to heart and 
lung problems.  He was discharged from service in 1941 due to 
what was then thought to be heart problems.  Service 
connection was eventually granted for myocarditis, chronic, 
angina pectoris, later changed to pleurisy.

At the time of an April 1942 VA examination, the veteran 
reported that he had been experiencing chest pain in the left 
side of his chest over the previous year.  He stated that the 
pain began in November 1940 while on active duty, and 
described it as a sharp pain that lasted for approximately 
three weeks.  He stated that he did not work during the five 
months following separation from service because of pains in 
the left side of his chest.  The veteran stated that it hurt 
when he inhaled, but that "he [had] noticed no pain on 
inspiration since."  At the time of the April 1942 
examination, the veteran described the pain as dull and 
aching in character.  The veteran did not refer to or 
complain about any injury to the chest, nor were any 
residuals of an injury to the chest noted upon examination.  
A cardiovascular examination revealed normal findings.  His 
blood pressure was normal; there were no abnormal pulsations 
of the chest wall or of vessels of the neck.  Dyspnea was not 
prolonged following exercise.  All heart sounds were clear 
and of normal intensity.  No murmurs were heard in all 
postures either before or after exercise.  A chest X-ray 
showed no cardiac enlargement, and a cardiogram was normal.  
The diagnosis was of no evidence of organic heart disease.  
The examiner, a cardiologist, noted that the veteran was 
service connected for myocarditis and anginal attacks.  
According to this examiner, there was no evidence by physical 
examination, X-ray or cardiogram that such a condition 
existed at that time.

In October 1945, the veteran underwent another VA 
examination, apparently while hospitalized; at that time, he 
presented with complaints of chest pain.  His cardiovascular 
system was described as normal.  X-rays showed old thickened 
pleura, and the veteran was discharged "improved."  The 
diagnosis was of pleurisy, chronic.  No complaints or 
findings of residuals of a chest injury were noted.

A February 1946 VA examination, again while the veteran was 
hospitalized, reflects a diagnosis of chronic pleurisy.  His 
complaints were still of left chest pain.  His cardiovascular 
system was described as normal.  The veteran was again 
discharged "improved."

A VA chest X-ray taken in May 1982 reflects no residuals of a 
chest injury, and no subsequent medical records indicate any 
such residuals.  There was bilateral apical pleural 
thickening.  In June 1982 and December 1983, the veteran 
complained of tenderness of the chest walls, but again made 
no mention of any injury.  An electrocardiogram in 1985 
showed findings indicative of an old myocardial infarction.  
A report of VA hospitalization in 1986 shows a diagnosis of 
angina.

In March 1988, a chest X-ray did not reflect residuals of a 
chest injury, and such residuals were not found at the time 
of an April 1990 VA examination.  

A June 2000 statement from F.D.H., M.D. indicates that he 
followed the veteran for lung disease.  Dr. H. stated that 
the veteran "has chest pain involving the left anterior 
chest wall related to an injury sustained in the military."  

Legal Criteria.  To establish service connection for a 
disorder, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  The evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

Analysis.  As set forth above, the veteran's service medical 
records do not reflect any injury to the chest or findings of 
residuals of a chest injury.  Indeed, there is no evidence 
that the veteran reported a chest injury during the same 
period of time during which the veteran reported chest pain.  
Moreover, there is no evidence that the veteran has been 
treated for or diagnosed to have residuals of a chest injury 
since service.  His treatment records, to include VA 
examinations, show no such diagnosis.  

The statement from Dr. H. that the veteran has left chest 
pain involving the left anterior chest wall related to an 
injury sustained in the military appears to be a 
transcription of the veteran's own history.  Medical reports 
which transcribe the veteran's contentions without 
enhancement cannot be considered medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, this 
statement is directly contradicted by medical evidence, 
including X-rays taken closer in time to the alleged injury.

Without evidence of a chest injury in service, a diagnosis 
since service, and a current showing of residuals of a chest 
injury, the preponderance of the evidence is against the 
claim.  The benefit of the doubt is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The Board notes that the RO denied entitlement to service 
connection for residuals of a chest injury on the basis that 
it was not well-grounded, in that there was no evidence of 
such an injury during service and thus no evidence relating 
an alleged injury to military service.  The VCAA, discussed 
earlier in this decision, eliminated the requirement that a 
claim be well-grounded before it could be considered on its 
merits.  The Board considered whether its consideration on 
the merits at this time would adversely affect the veterans 
due process rights and require us to remand the case for the 
RO to first consider on the merits.  However, we believe that 
the RO, in having found the claim to be not well-grounded, 
was so unlikely to grant the veteran's claim on the merits 
that such a remand would only unnecessarily prolong the 
adjudicatory process without resulting in any benefit to the 
veteran.  In addition, the veteran amply argued his case on 
the merits and was aware of the law and regulations provided 
him in the statement of the case informing him of the 
elements of service connection that must be present in order 
for him to prevail in his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for heart disease, the appeal 
is denied.

Entitlement to service connection for a chest injury is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

